DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 7-9, 13-14, 18, and 21-26 are pending and claims 1-3, 7-9, 13-14, and 18 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 07/29/2019 has been taken into account.

Response to Amendment
In the amendment dated 04/28/2021, the following has occurred: No claims have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “In contrast to the invention as claimed, with reference to FIG. 2 and annotated FIG. 4 above, Attee merely teaches mounting bracket (11) defining a gap (22) at opening (14) and a generally cylindrical bore through portions (22 a, 22 b) of bracket (11) at either side of gap (22) for receiving fastener (20) therethrough (see also Para. [0035] of Attee). In other words, in an attempt to align the portions (22 a, 22 b) of Attee with the opposing arms of claim 1 of the subject application, the Examiner appears to be defining the opening (14) of Attee as extending through the gap (22) such that portions (22 a, 22 b) extend into the opening (14).
However, this line of argument fails to consider how the cavity wall (W) of Attee defines the opening (14) and the gap (22), particularly as it is clear according to FIGS. 2 an 3 of Attee that portions (22 a, 22 b) define the gap (22). In other words, the portions (22 a, 22 b) can't be both the cavity wall (W) and extend from the cavity wall (W). To this end, because the portions (22 a, 22 b) of Attee do not extend into the opening (14), the portions (22 a, 22 b) cannot possibly retain said swivel member (16) substantially within the opening (14). Therefore, Attee, and Jungeberg, singly or in combination, do not disclose, teach or even suggest the invention as claimed in claim.” – The examiner respectfully disagrees. Applicant is partially correct in that the cavity has been interpreted as including gap 22, and as such the cavity can be interpreted as including the space indicated by 14 and the space occupied by portions 22a and 22b. An annotated figure has been provided below, having dashed lines indicating where the cavity wall of Attee has been interpreted as extending to. This interpretation views elements 22a and 22b extending within the cavity and by doing so they take up space within that cavity, blocking off a portion of it, yet they are still within that cavity. This relationship is the same as that disclosed in the pending invention, where arms 34 and 34’ take up space within said cavity and block off a portion of it to retain the ball within the cavity (shown in an annotated figure below). As the cavity wall from which the arms extend has not been claimed as having a curved configuration, that it extends around the arms, or distinguished structurally in any way over Attee, this interpretation of the arms still reads on the pending claims. Furthermore, as applicant’s arguments towards claim 13 mirror those cited above, the above reply also applies.

    PNG
    media_image1.png
    436
    579
    media_image1.png
    Greyscale

I: Attee; Annotated Fig. 3

    PNG
    media_image2.png
    472
    482
    media_image2.png
    Greyscale

II: 15/884,991; Annotated Fig. 7

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Attee (US Pub. No. 2004/0245416) in view of Jungeberg (US Pub. No. 2015/0345547).
Regarding Claim 1, Attee discloses a fastening system comprising: a ball portion (Attee: Fig. 1-5; 16) having slots (Attee: Fig. 1-5; 16e) formed therein, each of said slots having a first surface and a second surface opposed to each other; and a socket portion (Attee: Annotated Fig. 3; S) having a cavity wall (Attee: Annotated Fig. 3; W), said cavity wall defining a cavity (Attee: Fig. 1-5; 14), said ball portion being nested in said socket portion and disposed in said cavity, said socket portion including opposing arms (Attee: Fig. 1-5; 22a, 22b) extending from said cavity wall into said cavity, said socket portion further including a second article fastener (Attee: Fig. 1-5; 18), whereby said arms retain said ball portion substantially within said socket portion.
Attee fails to disclose said ball portion including a first article fastener; and each of said slots includes a pair of ribs opposed to each other for preventing said arms from engaging said slots, and wherein said pair of ribs includes a first rib and a second rib, said first rib extends from said first surface, and said second rib extends from said second surface. However, Jungeberg teaches a ball portion (Jungeberg: Fig. 6; 600) having slots (Jungeberg: Fig. 6; 602) formed therein, each of said slots having a first surface (Jungeberg: Annotated Fig. 6; S1) and a second surface (Jungeberg: Annotated Fig. 6; S2) opposed to each other; wherein said ball portion including a first article fastener (Jungeberg: Annotated Fig. 6; F); wherein (Jungeberg: Annotated Fig. 6; R1, R2) opposed to each other for preventing said arms from engaging said slots, and wherein said pair of ribs includes a first rib (Jungeberg: Annotated Fig. 6; R1) and a second rib (Jungeberg: Annotated Fig. 6; R2), said first rib extends from said first surface, and said second rib extends from said second surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball portion in Attee with the slot with rib structure and article fasteners from Jungeberg, with a reasonable expectation of success, in order to provide an external and internal structure of a ball that achieves different properties of flexibility, thereby leading to enhanced strength, flexure, and shaft or housing contact pressure distributions (Jungeberg: [0056]).
Regarding Claim 2, Attee, as modified, teaches the fastening system of Claim 1, wherein said slots (Jungeberg: Fig. 6; 602) are semi-hemispheric.
Regarding Claim 3, Attee, as modified, teaches the fastening system of Claim 2, wherein said ball portion (Attee: Fig. 1-5; 16) includes a first side and a second side and wherein said slots (Jungeberg: Fig. 6; 602) comprise a first slot formed on said first side of said ball portion and a second slot formed on said second side of said ball portion.
Regarding Claim 7, Attee, as modified, teaches the fastening system of Claim 1, wherein said arms (Attee: Fig. 1-5; 22a, 22b) include arcuate surfaces.
Regarding Claim 8, Attee, as modified, teaches the fastening system of Claim 1, wherein said ball portion (Attee: Fig. 1-5; 16) is rotatable 360 degrees within said socket portion (Attee: Annotated Fig. 3; S).
Regarding Claim 9, Attee, as modified, teaches the fastening system of Claim 1, wherein said ball portion (Attee: Fig. 1-5; 16) is pivotable within said socket portion (Attee: Annotated Fig. 3; S).

Claim 13, Attee discloses a fastening system comprising: a ball portion (Attee: Fig. 1-5; 16) having slots (Attee: Fig. 1-5; 16e) formed therein, each of said slots having a first surface and a second surface opposed to each other; and a socket portion (Attee: Annotated Fig. 3; S) having a cavity wall (Attee: Annotated Fig. 3; W) defining a cavity (Attee: Fig. 1-5; 14) for retaining said ball portion, said socket portion including raised surfaces (Attee: Fig. 1-5; 22a, 22b) extending from said cavity wall into said cavity, said socket portion further including a second article fastener (Attee: Fig. 1-5; 18), whereby said raised surfaces retain said ball portion within said socket portion; and wherein said raised surfaces do not engage said slots.
Attee fails to disclose each of said slots includes a pair of ribs opposed to each other, said pair of ribs includes a first rib and a second rib, said first rib extends from said first surface, and said second rib extends from said second surface; and said ball portion including a first article fastener. However, Jungeberg teaches a ball portion (Jungeberg: Fig. 6; 600) having slots (Jungeberg: Fig. 6; 602) formed therein, , each of said slots having a first surface (Jungeberg: Annotated Fig. 6; S1) and a second surface (Jungeberg: Annotated Fig. 6; S2) opposed to each other; wherein said ball portion including a first article fastener (Jungeberg: Annotated Fig. 6; F); each of said slots includes a pair of ribs (Jungeberg: Annotated Fig. 6; R1, R2) opposed to each other, said pair of ribs includes a first rib (Jungeberg: Annotated Fig. 6; R1) and a second rib (Jungeberg: Annotated Fig. 6; R2), said first rib extends from said first surface, and said second rib extends from said second surface. [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 14, Attee, as modified, teaches the fastening system of Claim 13, wherein said raised surfaces (Attee: Fig. 1-5; 22a, 22b) are first and second opposed arms.
Regarding Claim 18, Attee, as modified, teaches the fastening system of Claim 13, wherein said ball portion (Attee: Fig. 1-5; 16) is rotatable 360 degrees within said socket portion (Attee: Annotated Fig. 3; S) and wherein said ball portion is pivotable within said socket portion.

    PNG
    media_image3.png
    662
    639
    media_image3.png
    Greyscale

III: Jungeberg; Annotated Fig. 6

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631      

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631